DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15, 19 and 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. U.S. Patent App. Pub. No. 2020/0178039.
Regarding claims 1, 26, 29 and 30, Lee discloses a method for wireless communication at a first device/apparatus including a processor and a memory (see Fig. 31), the memory storing instructions to perform the method, which comprises: receiving, from a second device, a signal comprising one or more channel transmission parts associated with one or more zones (i.e. see Fig. 12), identifying, based at least in part on receiving the signal, at least one zone of the one or more zones that is associated with the first device (i.e. zones – Figs. 18-21), selecting, based at least in part on receiving the signal and the at least one zone associated with the first device, a channel transmission part of the one or more channel transmission parts (see Fig. 12, ¶¶ [0108]-[0115]; [0166]-[0167]), and communicating, with the second deice, based at least in part on selecting the channel transmission part (¶ [0110]).

Regarding claim 14, Lee further discloses that the second device transmits a signal indicating one or more zones (see ¶ [0171], Fig. 19).
Regarding claim 15, Lee further discloses that the second signal comprises information related to a partitioning of the one or more zones (see ¶ [0171], Fig. 19).
Regarding claim 19, Lee further shows that radio signals including the channel transmission part and a second channel transmission part are associated with the same physical downlink shared channel (e.g. PDSCH – see ¶ [0234]).
Regarding claim 21, Lee further discloses that a device may transmit same information to multiple devices (i.e. UE2, UE3 – see Fig. 19, ¶ [0171]), where such devices are associated with different transmission parts (see Fig. 12), and thus different transmission parts include overlapping information.
Regarding claim 22, Lee further discloses that signal is at least periodic (¶ [0110]).
Regarding claim 23, Lee further discloses that a periodicity of the signal is based at least in part on a rate of change of information associated with the one or more zones, and a latency requirement associated with the first device (i.e. see ¶¶ [0006], [0162]).
Regarding claim 24, Lee further discloses that the signal comprises a broadcast signal, a multicast signal or a unicast signal (see ¶ [0127]).
Regarding claim 25, Lee further discloses that channel transmission parts are at least frequency division or time division multiplexed or a combination there of (see Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Haghighat et al. U.S. Patent App. Pub. No. 2020/0413413.
Regarding claims 3 and 28, Lee discloses a method and apparatus performing wireless communication using transmission resources and one or more zones, as described above, but does not expressly disclose determining a correlation between the transmission part and the at least one zone associated with the first device, wherein selecting the channel transmission part is based on at least in part on the correlation.  Haghighat discloses the use of transmission zones where zones are associated with respective sets of time-frequency resources, and thus there exists a correlation between zones and transmission resource parts (¶ [0003]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a channel transmission part based on a correlation with a transmission zone, as suggested by Haghighat, in the method of Lee, as it provides for the use of transmission zones to provide multiple access of a channel, as suggested by Haghighat.
Regarding claim 12, Lee discloses a method for wireless communication using transmission resources and one or more zones, as described above, but does not expressly disclose determining a cyclic redundancy check value associated with one or more information bits in the channel transmission part, wherein communicating with the second device is based at least in part on determining the cyclic redundancy check value.
.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
Regarding claim 16, Lee discloses a method for wireless communication using transmission resources and one or more zones, as described above, and while disclosing the use of RRC messages in a control plane (¶ [0065]), does not expressly disclose that the second signal is a radio resource control (RRC) signal.  However, use of RRC signals to convey various control information is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for the control message of the second signal of Lee using RRC as a matter of design consideration, as it is a known way of conveying control information between devices.
Regarding claims 17 and 18, Lee discloses a method for wireless communication using transmission resources and one or more zones, and further discloses transmission of first and second signals as described above, but does not expressly disclose whether the first and second signals are separate or are the same signals.  However, conveying various information using a single signal or separate signals is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use either the same or separate signals to convey information in Lee as a matter of design consideration that fails to patentably distinguish over Lee.
.
Allowable Subject Matter
Claims 4-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basu Mallick et al. U.S. Patent App. Pub. No. 2020/0336872 disclose a multiple zone configuration where a device is configured with zone configurations.
Miao U.S. Patent App. Pub. No. 2021/0022115 disclose a location based communication system where a communication zone of a set of zones is configured for communicating data.
Selvanesan et al. U.S. Patent App. Pub. No. 2021/0243762 disclose a NR resource pool design where different zones are defined.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/16/2021